                         Case 3:18-cv-00527-LRH-WGC Document 93 Filed 02/09/21 Page 1 of 3




             1     MARKS & KLEIN
                   Andrew P. Bleiman, Esq.
             2     1363 Shermer Road, Suite 318
                   Northbrook, Illinois 60062
             3
                   Telephone: (312) 206-5162
             4     E-mail: andrew@marksklein.com

             5     LEE HIGH, LTD.
                   Cecilia Lee, Esq.
             6     Nevada Bar No. 3344
                   Elizabeth High, Esq.
             7
                   Nevada Bar No. 10082
             8     448 Ridge Street
                   Reno, Nevada 89501
             9     Telephone: 775.499.5712
                   Email: c.lee@lee-high.com
           10      Email: e.high@lee-high.com
           11
                   Attorneys for Plaintiff HP Tuners, LLC
           12
                                               UNITED STATES DISTRICT COURT
           13
                                                       DISTRICT OF NEVADA
           14
                   HP TUNERS, LLC, a Nevada limited liability           Case No. 3:18-cv-00527-LRH-WGC
           15      company,
           16
                                          Plaintiff,                    NOTICE OF VIDEOTAPED DEPOSITION
           17                                                           OF KENNETH CANNATA
                          vs.
           18                                                           Date of Deposition: March 11, 2021
                   KENNETH CANNATA,                                     Time of Deposition: 9:30 a.m.
           19

           20                             Defendant.

           21             PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 30 and stipulation between the
           22      parties, Plaintiff HP TUNERS, LLC, by and through its counsel, Andrew P. Bleiman, Esq., MARKS
           23      & KLEIN, and Elizabeth High, Esq., LEE HIGH, LTD., will take the videotaped deposition
           24      examination of KENNETH CANNATA on March 11, 2021 at 9:30 a.m. at the office of Bonanza
           25      Reporting & Videoconference Center located at 1111 Forest Street, Reno, Nevada 89509,
           26      upon oral examination, pursuant to Fed. R. Civ. P. 28, before a Notary Public or before some other
           27      officer authorized by law to administer oaths.

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    1
                         Case 3:18-cv-00527-LRH-WGC Document 93 Filed 02/09/21 Page 2 of 3




             1              Notice is further given that unless the parties agree or the Court orders otherwise, the

             2     examination will be recorded by audio/visual means pursuant to Fed. R. Civ. P. 30. In the event

             3     the examination is recorded by means other than written transcription, at the time of introduction

             4     and/or filing of such recording, a written transcription of the examination shall be presented to the

             5     Court.

             6              Oral examination will continue from day-to-day until completed.

             7              DATED this 9th day of February, 2021.

             8                                                           LEE HIGH, LTD.

             9                                                           /s/ Elizabeth High, Esq.
                                                                         CECILIA LEE, ESQ.
           10                                                            ELIZABETH HIGH, ESQ.
           11
                                                                         MARKS & KLEIN
           12
                                                                         /s/ Andrew P. Bleiman, Esq.
           13                                                            ANDREW P. BLEIMAN, ESQ.
                                                                         Attorneys for Plaintiff HP Tuners, LLC
           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    2
                         Case 3:18-cv-00527-LRH-WGC Document 93 Filed 02/09/21 Page 3 of 3




             1                                      CERTIFICATE OF SERVICE

             2            Pursuant to Fed. R. Civ. P. 5(b), I certify under penalty of perjury that I am an employee

             3     of LEE HIGH, LTD., 448 Ridge Street, Reno, Nevada 89501, and that on February 9, 2021, I served

             4     the NOTICE OF VIDEOTAPED DEPOSITION OF KENNETH CANNATA via the Court’s

             5     Notice of Electronic Filing to all those persons listed on the United States District Court CM/ECF

             6     Confirmation Sheet.

             7            DATED this 9th day of February, 2021.

             8                                                         /s/ Elizabeth Dendary, CP
                                                                       ELIZABETH DENDARY, CP
             9                                                         Certified Paralegal
           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                   3
